                   1   LATHAM & WATKINS LLP
                       Peter A. Wald (Bar No. 85705)
                   2    peter.wald@lw.com
                       Gavin M. Masuda (Bar No. 260480)
                   3    gavin.masuda@lw.com
                       Nicole C. Valco (Bar No. 258506)
                   4    nicole.valco@lw.com
                       Eric Chen (Bar No. 287046)
                   5    eric.chen@lw.com
                       505 Montgomery Street, Suite 2000
                   6   San Francisco, California 94111
                       Telephone: (415) 391-0600
                   7   Facsimile: (415) 395-8095
                   8   Attorneys for Defendant Deloitte & Touche LLP
                   9
                                             UNITED STATES DISTRICT COURT
              10
                                           CENTRAL DISTRICT OF CALIFORNIA
              11
              12
                       LAWRENCE P. CIUFFITELLI, for              CASE NO. 2:19-mc-00034
              13       himself and as Trustee of
                       CIUFFITELLI REVOCABLE TRUST,
              14       et al.,                                   DECLARATION OF GAVIN M.
              15                       Plaintiffs,               MASUDA IN SUPPORT OF
                             v.                                  DELOITTE & TOUCHE LLP’S
              16                                                 MOTION TO COMPEL NON-PARTY
                       DELOITTE & TOUCHE LLP;                    CLIFTONLARSONALLEN WEALTH
              17       EISNERAMPER LLP; SIDLEY                   ADVISORS, LLC
                       AUSTIN LLP; TONKON TORP LLP;
              18       TD AMERITRADE, INC.;                      Judge:
                       INTEGRITY BANK & TRUST; and               Date:
              19       DUFF & PHELPS, LLC,                       Time:
                                                                 Place:
              20                       Defendants
              21       Underlying Case: Ciuffitelli, et al. v.
                       Deloitte & Touche LLP, et al. 3:16-cv-
              22       00580-AC (D. Or.)
              23
              24
              25
              26
              27
              28
                                                                          DECLARATION OF GAVIN M. MASUDA ISO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                DELOITTE’S MOTION TO COMPEL
                   1 I, Gavin M. Masuda, declare as follows:
                   2       1.    I am an attorney duly licensed to practice law in the State of
                   3 California. I am a partner with the law firm of Latham & Watkins LLP, counsel of
                   4 record for Defendant Deloitte & Touche LLP (“Deloitte”) in the above-captioned
                   5 matter. I have personal knowledge of the facts set forth below and, if called as a
                   6 witness in a court of law, could and would testify competently thereto.
                   7        2.     Attached as Exhibit 1 is a true and correct copy of the Second
                   8 Amended Class Action Complaint in Ciuffittelli, et. al. v. Deloitte & Touche LLP,
                   9 et.al., No. 16-cv-00580-AC (D. Or. Sept. 8, 2017).
              10            3.     Attached as Exhibit 2 is a true and correct copy of an email chain with
              11 subject line “Ciuffitelli v. Deloitte – Subpoena to CliftonLarsonAllen,” from
              12 September 18, 2018 to January 11, 2019, involving David Porteous and Emily
              13 Seymore, counsel for CliftonLarsonAllen Wealth Advisors LLC
              14 (“CliftonLarsonAllen”), and Eric Chen and Gavin Masuda, counsel for Deloitte &
              15 Touche LLP.
              16            4.     Attached as Exhibit 3 is true and correct copy of an email chain with
              17 subject line “Ciuffitelli v. Deloitte – Discuss Subpoena to CliftonLarsonAllen,”
              18 from January 18, 2019 to February 14, 2019, involving David Porteous and Emily
              19 Seymore, counsel for CliftonLarsonAllen, and Eric Chen and Gavin Masuda,
              20 counsel for Deloitte & Touche LLP.
              21            5.     Attached as Exhibit 4 is a true and correct copy of a February 20,
              22 2019 letter from Emily Seymore, counsel for CliftonLarsonAllen, to Eric Chen,
              23 counsel for Deloitte.
              24            6.     Attached as Exhibit 5 is a true and correct copy of excerpts from the
              25 January 24, 2019 deposition of Mohan Harihara in the case Ramsdell, et. al. v.
              26 Deloitte & Touche LLP, et. al., No. 16CV40659 (Multnomah Cty. Cir. Ct.).
              27
              28
                                                                        DECLARATION OF GAVIN M. MASUDA ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  1             DELOITTE’S MOTION TO COMPEL
                   1        7.     Attached as Exhibit 6 is a true and correct copy of excerpts from the
                   2 January 29, 2019 deposition of Michael E. Thomas in the case Pommier, et. al. v.
                   3 Deloitte & Touche LLP, et. al., No. 16CV36439 (Multnomah Cty. Cir. Ct.).
                   4        8.     Attached as Exhibit 7 is a true and correct copy of excerpts from the
                   5 January 28, 2019 deposition of Julia Tung in the case Layton, et. al. v. Deloitte &
                   6 Touche LLP, et. al., No. 17CV42915 (Multnomah Cty. Cir. Ct.).
                   7
                   8        I declare under penalty of perjury that the foregoing is true and correct.
                   9 Executed on March 14, 2019 in San Francisco, CA.
              10
              11
              12                                                      By: /s/ Gavin M. Masuda
              13                                                         Gavin M. Masuda

              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                         DECLARATION OF GAVIN M. MASUDA ISO
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   2             DELOITTE’S MOTION TO COMPEL
